PD-0476-15
                                                    COURT OF CRIMINAL APPEALS
                                                                    AUSTIN, TEXAS
                                                    Transmitted 5/26/2015 5:27:42 PM
                                                      Accepted 5/28/2015 2:35:42 PM

                          No. PD-0476-15                             ^^cl^rk
                                In the
                      Court of Criminal Appeals
                              At Austin
                                  ♦         •


                        No. 01-13-00990-CR                          ,Q        A^
                               In the                  "
                          Court of Appeals                 ,   ^         >^
                                for the
                        First District of Texas
                                                               PC
                             at Houston




                            No. 1315239
                      In the 176th District Court
                        Harris County, Texas



              JOSE FRANCO CAMPUZANO
                               Appellant
                                  V.

                    THE STATE OF TEXAS
                           Appellee




APPELLANT'S SECOND MOTION FOR EXTENSION OF TIME
                    WITHIN WHICH TO FILE
         PETITION FOR DISCRETIONARY REVIEW




         FILED IN
COURT OF CRIMINAL APPEALS

       May 28, 2015

   ABELACOSTA, CLERK
l/




     TO THE HONORABLE COURT OF APPEALS:


           APPELLANT, pursuant to TEX. R. App. P. 68.2(c) moves for an extension of

     time within which to file its petition for discretionary review.      In support of its

     motion, appellant submits the following:

           1.     Appellant was charged with the felony offense of intoxication
                  manslaughter.
           2.     A jury convicted appellant of the charged offenses and sentenced him to
                  15 years confinement in the Institutional Division of the Texas
                  Department of Criminal Justice on October 15, 2013.
           3.     A unanimous panel of the First Court of Appeals rendered judgment in
                  an unpublished opinion on March 26, 2015, affirming appellant's
                  conviction and sentence.

           4.     After one extension was granted, appellant's petition for discretionary
                  review is due on May 26, 2015.
           5.     Appellant seeks a short extension, in accordance with TEX. R. APP. P.
                  68.2(c), until June 2, 2015, to file its petition for discretionary review.
           6.     The following facts are relied upon to show good cause for the
                  requested extension:
                  a. Counsel has been delayed in completing the petition due to the
                     recent flooding in the Houston area on May 24, 2015. High water
                     resulted in school closures, as well as counsel's inability to travel into
                      the city to her office to complete the petition.

                  b. Appellant's petition is not for purposes of delay, but so that justice may
                      be done.
      WHEREFORE, the Appellant prays that this Court will grant the requested

extension until June 2, 2015.

                                 Respectfully submitted,

                                 /s/Mandy Miller
                                 Attorney for appellant
                                 2910 Commercial Center Blvd., Ste. 103-201
                                 Katy, TX 77494
                                 SBN 24055561
                                 PHONE (832) 900-9884
                                 FAX (877) 904-6846
                                 mandy@mandymillerlegal.com




                           CERTIFICATE OF SERVICE


       Pursuant to TEX. R. APP. P. 9.5, this certifies that on May 25, 2015, a copy of

the foregoing was delivered to the following addresses:


Melissa Hervey
Harris County District Attorney's Office
hervey melissa@dao.hctx.net

Lisa McMinn
State Prosecuting Attorney
lisa.mcminn@spa.state.tx.us



                                 /s/Mandy Miller